Walker, Chancellor
(dissenting). Mowser, the plaintiff: in error, was indicted by the Morris county grand jury on May 8th, 1917, for the murder of Frederick Richards on May 5th, then instant. On May 22d, 1917, the same grand jury indicted the plaintiff in error for robbery of the deceased on May oth, then instant. On May 25th, 1917, in the Morris County Court of Oyer and Terminer, Mowser pleaded guilty to the second indictment, the one charging robbery. On June 11th, 1917, he filed a plea of autrefois convict in that court, in which he alleged that the oifence in the indictment charging him with murder was one and the same oifence as that charged in his indictment for robbery and that the alleged murder was committed in the perpetration of the robbery. To this plea the state demurred,' and the proceedings were removed by certiorari into the Supreme Court. The demurrer was there sustained and judgment of respondeat *486ouster was given, and the record remitted to the Morris Oyer and Terminer, in which court the defendant afterwards filed a new plea of autrefois convict averring the same facts as in his former plea. To this the state replied that the offence of robbery upon which he stood convicted upon his plea of guilty and the offence of murder charged against him were not one and the same, and the jury empaneled to try the issue thus raised found that the offence in the robbery indictment on which the defendant had been convicted and the offence of murder charged against him in the other indictment were not one and the same offence, but divers and different acts, crimes and offences. Mowser was then put upon his trial for murder in the Oyer and Terminer, and was convicted of murder in the first degree, with recommendation to life imprisonment. He sued out a writ of error from the Supreme Court to review his conviction, included in the record of which was the judgment sustaining the state’s demurrer to the plea of autrefois convict. The judgment under review in the Supreme Court was affirmed by that tribunal, and plaintiff in error has removed the judgment entered on that affirmance into this court for review.
I have examined the assignments of error and causes for reversal relied upon by the plaintiff in error, and am of opinion that the judgment under review herein should be affirmed for the reasons expressed in the opinion by Mr. Justice Swayze, in the Supreme Court, affirming the judgment of conviction of murder rendered in the Morris County Oyer and Terminer, and for the reasons expressed in the opinion of Mr. Justice Bergen, in the Supreme Court, on the demurrer to the plea of cmtrefois convict.
For affirmance — Tim Chancellor, Williams, JJ. 2.
For reversal — The Chief Justice, Minturn, Kalisch, White, Heppenheimer, Taylor, Gardner, JJ. 7.